UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                           4/14/2020


 UNITED STATES OF AMERICA,

                                                                         20 Cr. 241(RMB)
                        -v-
                                                                           ORDER
 EDUARDO VIZCAINO,

                                       Defendant
                                       .


KATHARINE H. PARKER, Magistrate Judge:

       On April 3, 2020, Defendant Eduardo Vizcaino submitted a letter asking the Court to

reopen his bail hearing and release him on bond pending trial pursuant to 18 U.S.C. § 3142(f)

based on new information bearing on whether there are conditions of release that will

reasonably assure his appearance in court as required and the safety of any other person and

the community or, in the alternative, to temporarily release him from custody pursuant to 18

U.S.C. § 3142(i). (Dkt. No. 18.) This Court held a telephonic hearing on April 13, 2020 and

denied the application. Mr. Vizcaino waived his right to be present for the hearing. This Order

memorializes and supplements the Court’s decision set forth on the record.

                                         BACKGROUND

       The Defendant was arrested on February 25, 2020 and charged in a Complaint with

participating in a conspiracy to distribute and possess with intent to distribute heroin and cocaine

in violation of 21 U.S.C. § 846. When he was arrested, he identified himself as “Christopher

Colon-Acevedo” as charged in the Complaint. However, it has come to light that Defendant’s

true name is Eduardo Vizcaino and that he is a citizen of the Dominican Republic with no legal


                                                 1
status in the United States.

       Mr. Vizcaino was previously convicted in this District (under the name “Christopher

Colon”) after pleading guilty to conspiring to traffic significant quantities of heroin in violation of

21 U.S.C. §§ 846 and 841(b)(1)(C). He was sentenced to eighteen months incarceration, to be

followed by three years’ supervised release. Mr. Vizcaino was still on supervised release when

he was arrested for the crime charged in this case. Accordingly, the Probation Office for this

District filed specifications alleging that Mr. Vizcaino violated the terms of his supervised release,

and a summons has been issued compelling Mr. Vizcaino’s appearance in June to address the

violations charged.

       Mr. Vizcaino was presented on the charges in this matter before the Honorable Sarah L.

Cave on February 26, 2020, who ordered Mr. Vizcaino released subject to bail conditions. The

government appealed to the Part I judge, who was the Honorable Paul A. Engelmayer. Judge

Engelmayer held a hearing on February 27, 2020, after which he granted the government’s

appeal and ordered Mr. Vizcaino detained pending trial, concluding that the Mr. Vizcaino had

not overcome the presumption that there are no bail conditions that could reasonably assure

Mr. Vizcaino’s presence at future court proceedings and the safety of any other person and the

community. Based on the fact that Mr. Vizcaino committed the alleged crime while on

supervised release for the same type of crime, Judge Engelmayer found that there was no basis

to believe that Mr. Vizcaino would refrain from criminal activity while on pre-trial release. Based

on the high penalties Mr. Vizcaino faces if convicted in this case and his use of multiple identities,

Judge Engelmayer found that Mr. Vizcaino posed a serious risk of flight. Since then, Mr. Vizcaino

has been detained at the Metropolitan Correctional Center (“MCC”).



                                                   2
                                    LEGAL STANDARD

       Under the Bail Reform Act, the Court is required to release a pre-trial defendant

unless it finds that no condition or combination of conditions will reasonably assure the

appearance of the defendant in court as required and the safety of any other person and

the community. 18 U.S.C. § 3142(e)(1). However, the Act provides that there is a

rebuttable presumption that there are no such condition or combination of conditions

when the defendant is charged with certain enumerated crimes, including, as in this case,

a controlled substance offense with a maximum penalty of ten or more years

imprisonment. 18 U.S.C. § 3142(e)(3). If the presumption is rebutted, the government

bears the ultimate burden of demonstrating by a preponderance of the evidence that

there are no conditions or combination of conditions that will ensure the defendant’s

return to court or by clear and convincing evidence that there is no condition or

combination of conditions that will reasonably assure the safety of the community. In

making a bail determination, the court makes an individualized assessment based on

specific factors set forth in 18 U.S.C. § 3142(g). These factors include the nature and

circumstances of the offense charged, the weight of the evidence against the defendant,

the history and characteristics of the defendant, and the nature and seriousness of the

danger to any person or the community that would be posed by the defendant’s release.

Id.

       If a court has already made a determination that a pre-trial defendant should be

detained, the law permits a detention hearing to be reopened at any time before trial “if

the judicial officer finds that information exists that was not known to the movant at the

time of the hearing and that has a material bearing on the issue whether there are

                                                  3
conditions of release that will reasonably assure the appearance of the person as

required and the safety of any other person and the community.” 18 U.S.C. § 3142(f).

       Under 18 U.S.C. § 3142(i), the Court has the legal authority to grant relief from an order of

detention entered under 18 U.S.C. § 3142(e). Section 3142(i) permits the temporary pretrial

release of a defendant otherwise requiring detention into the custody of a U.S. marshal or other

“appropriate” person where “the judicial officer determines such release to be necessary for

preparation of the person’s defense or for another compelling reason.” 18 U.S.C. § 3142(i). A

serious medical condition has been found to be a compelling reason warranting temporary

release under this provision, and some courts have found that the recent COVID-19 pandemic and

risks it presents to certain detained defendants with underlying health conditions warranted

temporary release. See, e.g., United States v. Perez, No. 19 Cr. 297 (PAE), 2020 WL 1329225, at *1

(S.D.N.Y. Mar. 19, 2020) (granting bail application of 65-year-old defendant with COPD, pursuant

to 18 U.S.C. § 3142(i), in light of “unique confluence of serious health issues and other risk factors

facing this defendant, . . . which place him at a substantially heightened risk of dangerous

complications should [he] contract COVID-19”); United States v. Scarpa, 815 F. Supp. 88, 89

(E.D.N.Y. 1993), supplemented (Mar. 5, 1993) (defendant facing terminal illness released to

hospital for life-prolonging treatment that could not be provided in prison). The defendant has

the burden of showing that temporary release is necessary under 3142(i). See United States v.

Dupree, 833 F. Supp. 2d 241, 246 (E.D.N.Y. 2011).

                                        DISCUSSION

       Mr. Vizcaino argues that the world has changed since he was first detained on

February 27, 2020 given the spread of COVID-19 throughout New York, including within

the MCC where he is detained, and current unsanitary conditions within the MCC. He

                                                  4
argues that he is at risk of contracting COVID-19 while detained at the MCC and would be

safer at home. Renewing arguments made before Judge Engelmayer, Mr. Vizcaino also

argues he is not a flight risk, has no history of violence, and has a stable, safe place to live

with his girlfriend and her two children, who he considers his stepchildren. He also argues

that because of the current lockdown/quarantine protocols in place at MCC, he has not

been able to meet with his counsel except for a few brief phone calls and, thus, has been

unable to participate in his defense.

       This Court does not find the new information about the spread of COVID-19 and

the conditions at MCC to have a material bearing on the issue whether there are

conditions of release that will reasonably assure Mr. Vizcaino’s appearance as required

and the safety of any other person and the community. See United States v. Valerio, 9 F.

Supp. 3d 283, 293–94 (E.D.N.Y. 2014). The information to which he points (that is,

conditions within the MCC) does not address the flight risk. If anything, further details

pertaining to Mr. Vizcaino’s use of a false identity that have come to light since he was

first arrested in this case heightens the risk of flight. It is now clear that Mr. Vizcaino,

who was previously convicted of a drug felony in this District, lacks legal status and is

subject to removal from this country. Judge Engelmayer already found that conditions

such as a bond, home detention and electronic monitoring were insufficient to mitigate

risk of flight. Contrary to what Mr. Vizcaino argues, his use of a false identity together

with his undocumented status, his near certain removal from this country, and his

possible lengthy prison sentence if convicted pose a serious risk of flight. His alleged

failure to comply with the conditions of his supervised release—i.e., engaging in the same

type of narcotics-related activities for which he was previously convicted—also

                                                    5
demonstrates that conditions of release would not reasonably assure his appearance in

court as required or ensure that he did not engage in drug-related crimes while on pre-

trial release. Drug trafficking is a serious crime that poses a danger to the community.

Additionally, his release during the current COVID-19 pandemic poses risks to Pre-trial

Services personnel who would have to monitor Mr. Vizcaino while on release. This,

together with the factors already noted by Judge Engelmayer when denying Mr. Vizcaino

release on bond, lead this Court to conclude that there are no conditions of release that

would reasonably assure the safety of any other person and the community. Therefore,

Mr. Vizcaino’s renewal application for release pursuant to 18 U.S.C. 3142(f) is denied.

       This Court also finds that Mr. Vizcaino has failed to meet his burden of establishing that his

temporary release is “necessary” to prepare for his defense or another “compelling” reason

pursuant to 18 U.S.C. § 3142(i). With regard to Mr. Vizcaino’s concern about contracting COVID-

19, the Court notes that the Bureau of Prisons (“BOP”) has implemented policies and consulted

with appropriate experts to mitigate the risks posed by COVID-19. Most recently, BOP has

instituted a medical quarantine procedure within MCC and has doctors visiting all units. As other

judges in this District have noted, the BOP’s mitigation measures do not, and cannot, eliminate

completely the risk of COVID-19, but its measures are calculated to mitigate the risk of infection in

its inherently close quarters, for all persons in custody and BOP staff. Although, in certain cases,

the specific medical conditions of individual pretrial detainees may create risks so substantial that

they reduce or outweigh the public safety risks posed by temporary release of such detainees, the

Court finds that, in Mr. Vizcaino’s case, the danger to the community presented by Mr. Vizcaino’s

release outweighs substantially even the heightened the risk of exposure to COVID-19 that he



                                                  6
faces while in detention, particularly in light of his failure to identify concrete, imminent threats

to his health beyond those that affect all detainees.

       Mr. Vizcaino is in his early 30’s and has no specific underlying health conditions that place

him at greater risk. While his attorneys point out that men have a higher rate of complications

from COVID-19 than women, this fact also does not render his circumstances compelling within

the meaning of 18 U.S.C. 3142(i). The cases in which defendants have been released for a

compelling health reason have almost uniformly had underlying conditions heightening their

individual risk, and even the presence of an underlying condition has not necessarily resulted in

release. See, e.g., United States v. Irizarry, No. 19 Cr. 913 (SHS) (S.D.N.Y. Apr. 3, 2020) (Stein, J.)

(denying bail application by inmate at MCC with asthma in light of dangerousness of alleged drug

and firearms offenses and history of failure to appear in court); United States v. Lewis, No. 20 Cr.

234 (LAP) (S.D.N.Y. Apr. 1, 2020) (Castel, J., sitting in Part I) (denying bail application by inmate

with multiple sclerosis in light of serious risk of danger to the community posed by alleged drug

trafficking conduct and prior drug trafficking conviction); United States v. Conley, No. 19 Cr. 131

(S.D.N.Y. Mar. 31, 2020) (Engelmayer, J.) (denying bail application by inmate at MCC on high-risk

list with asthma, partial lung removal, diabetes, high blood pressure, and hypertension in light of

serious risk of danger to community); United States v. Bradley, No. 19 Cr. 632 (S.D.N.Y. Mar. 25,

2020) (Daniels, J.) (denying bail application by inmate detained in MCC on controlled substances

and firearm charges who had recently experienced a stroke and had high blood pressure); United

States v. Chambers, No. 20 Cr. 135 (S.D.N.Y. Mar. 31, 2020) (Furman, J.) (denying bail application

by inmate with asthma in light of serious risk of danger to the community).

       To the extent Mr. Vizcaino argues that his Sixth Amendment right to counsel has

been violated because of the restrictions currently in place at MCC in meeting with

                                                    7
counsel, such an argument is not appropriately brought in an application for temporary

release.1 To the extent Mr. Vizcaino argues that his temporary release is necessary to

prepare his defense, his argument is not persuasive. Mr. Vizcaino is at the very beginning

of his case. No trial date is imminent. No hearing is imminent. While this Court agrees

that defendants must be given access to counsel to prepare their defense, the Court

notes that the BOP is putting into place additional measures to improve access to counsel

during this time when COVID-19 quarantine protocols are in place. These measures

should improve Mr. Vizcaino’s situation in the short-term, and long before any trial date

is set. Mr. Vizcaino’s situation is not like that of others who have been granted temporary

release to prepare for an imminent “firm” trial date, see United States v. Hudson, No. 19

Cr. 197 (CM), or an imminent hearing, see United States v. Stephens, No. 15 Cr. 95-51

(AJN)(ECF No. 2798). The procedural posture of this case is more akin to the one in

United States v. Brown, in which the Honorable Laura Taylor Swain denied the

defendant’s application for temporary release because, among other things, the

defendant had not identified any specific difficulty in preparing his defense or any

imminent need to do so. 19 Cr. 792 (LTS) (S.D.N.Y. Apr. 6, 2020).




1
    Defendant may challenge conditions of confinement on constitutional grounds pursuant to 28 U.S.C. § 2241.

                                                           8
                                     CONCLUSION

       For the reasons set forth above, and as discussed on the record, Defendant’s

application is denied.

        SO ORDERED.


 Dated: April 14, 2020
        New York, New York

                                                           _______________________
                                                           Katharine H. Parker
                                                           United States Magistrate Judge




                                               9
